

113 S2897 IS: Manufacturing Skills Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2897IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Mr. Coons (for himself and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a program that promotes reforms in workforce education and skill training for
			 manufacturing in States and metropolitan areas, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Manufacturing Skills Act of 2014.2.DefinitionsIn this Act:(1)Eligible entityThe term eligible entity means a State or a metropolitan area.(2)Institution of
			 higher educationThe term institution of higher
			 education means each of the following:(A)An institution of higher education, as defined in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).(B)A postsecondary vocational institution, as defined in section 102(c) of such Act (20 U.S.C.
			 1002(c)).(3)Manufacturing sectorThe term manufacturing sector means a manufacturing sector classified in code 31, 32, or 33 of the most recent version of the 
			 North American Industry Classification System developed  under the
			 direction  of the Office of Management and Budget.(4)Metropolitan
			 areaThe term
			 metropolitan area means a standard metropolitan statistical area,
			 as designated by the Director of the Office of Management and Budget.(5)PartnershipThe term Partnership means the
			  Manufacturing Skills Partnership established in section 101(a).(6)StateThe
			 term State means each of the several States of the United States,
			 the Commonwealth of Puerto Rico, the District of Columbia, Guam, American
			 Samoa, the United States Virgin Islands, and the Commonwealth of the
			 Northern
			 Mariana Islands.IManufacturing Skills program101.Manufacturing Skills program(a)Manufacturing Skills PartnershipThe
			 Secretary of Commerce, Secretary of Labor, Secretary of Education,
			 Secretary of
			 the Department of Defense, and Director of the National Science Foundation
			 shall jointly establish a Manufacturing Skills Partnership
			 consisting of the
			 Secretaries and the Director, or their representatives. The Partnership
			 shall—(1)administer and carry out the program established under this title;(2)establish and publish guidelines for the review of applications,  and the criteria for selection,
			 for grants under this title; and(3)submit an annual report to Congress on—(A)the  eligible entities that receive grants under this title;  and(B)the progress such  eligible entities have made in achieving the  milestones identified in
			 accordance with  section 102(b)(2)(H).(b)Program
			 authorized(1)In
			 generalFrom amounts
			 appropriated to carry out this title, the Partnership shall award
			 grants, on a competitive basis, to eligible entities  to enable the
			 eligible entities to carry out their proposals submitted in the
			 application under section 102(b)(2), in order	to promote reforms in
			 workforce education and
			 skill training for manufacturing in the eligible entities.(2)Grant
			 durationA grant awarded under paragraph (1) shall be for a
			 3-year period, with grant funds under such grant distributed annually in
			 accordance with subsection (c)(2).(3)Second grantsIf amounts are made available to award grants under this title for subsequent grant periods, the
			 Partnership may award a  grant to an eligible entity that previously
			 received a grant under
			 this title after such first grant
			 period expires. The Partnership shall evaluate the performance of the
			 eligible entity  under the first grant in determining whether to award the
			 eligible entity a second grant under this title.102.Application
			 and award process(a)In
			 generalAn eligible entity that desires to receive a
			 grant under this title shall—(1)establish a task
			 force, consisting of leaders from the public, nonprofit, and manufacturing
			 sectors, representatives of labor organizations, representatives of
			 elementary schools and secondary schools, and representatives of
			 institutions of higher education, to apply for
			 and carry out a grant under this title; and(2)submit an
			 application at such time, in such manner, and containing such information
			 as
			 the Partnership may require.(b)Application
			 contentsThe application described in subsection (a)(2) shall
			 include—(1)a description of
			 the task force that the eligible entity has assembled to design the
			 proposal described in paragraph (2);(2)a proposal that—(A)identifies, as of the date of the application—(i)the current strengths of the State or metropolitan area represented by the eligible entity  in
			 manufacturing;  and(ii)areas for new growth
			 opportunities in manufacturing;(B)identifies, as of the date of the application,	manufacturing workforce and skills challenges
			 preventing the eligible entity from
			 expanding in the  areas identified under subparagraph (A)(ii), such as—(i)a lack of availability of—(I)strong career and
			 technical education;(II)educational programs in science, technology, engineering, or mathematics; or(III)a  skills training system;  or(ii)an absence of customized
			 training for existing industrial businesses and sectors;(C)identifies challenges faced within the manufacturing sector by underrepresented and disadvantaged
			 workers, including veterans, in the State or metropolitan area represented
			 by the eligible
			 entity;(D)provides  strategies, designed by the eligible entity, to address challenges identified in
			 subparagraphs (B) and (C) through tangible projects and investments, with
			 the  deep and
			 sustainable involvement of manufacturing businesses;(E)identifies and leverages innovative and effective career and technical education or skills training
			 programs in the field of manufacturing that are available in the eligible
			 entity;(F)leverages other Federal funds in support of such strategies;(G)reforms State or
			 local policies and governance, as applicable, in support of such
			 strategies; and(H)holds the eligible entity accountable, on a regular basis, through a set of
			 transparent performance measures, including a timeline for the grant
			 period
			 describing when specific milestones and reforms will be achieved; and(3)a description of the source of the matching funds required under subsection (d) that the eligible
			 entity will use if selected for a grant under this title.(c)Award
			 basis(1)Selection basis and maximum number of grants(A)In generalThe Partnership shall award
			 grants under this title, by not earlier than January 1, 2015, and not
			 later than March 31, 2015, to the eligible entities that submit the 
			 strongest and
			 most comprehensive proposals under subsection (b)(2).(B)Maximum number of grantsFor any grant period, the Partnership shall award not more than 5 grants under this title to
			 eligible entities representing States
			 and not more than 5 grants to eligible entities representing metropolitan
			 areas.(2) Amount of
			 grants(A)In
			 generalThe Partnership shall award grants under this title in an
			 amount that averages, for all grants issued for a 3-year grant period,
			 $10,000,000 for each year, subject to subparagraph (C) and paragraph
			 (3).(B)AmountIn
			 determining the amount of each grant for an eligible entity, the
			 Partnership shall take into consideration the size of the industrial base
			 of the eligible entity.(C)Insufficient
			 appropriationsFor any grant period for which the amounts available to
			 carry out this title are insufficient to award grants in the amount
			 described
			 in
			 subparagraph (A), the Partnership shall award grants in amounts determined
			 appropriate by the Partnership.(3)Funding
			 contingent on performanceIn order for an eligible entity to receive funds under a grant under this title for the second or
			 third
			 year of the grant period, the eligible entity shall demonstrate to
			 the Partnership that the eligible entity has achieved the specific reforms
			 and milestones required under the timeline included in the eligible
			 entity's proposal under subsection (b)(2)(H).(4)Consultation
			 with policy expertsThe Partnership shall assemble a panel of
			 manufacturing policy experts and manufacturing leaders from the private
			 sector
			 to serve in an advisory capacity in helping to oversee the competition and
			 review the competition's effectiveness.(d)Matching fundsAn eligible entity receiving a grant under this title shall provide matching funds toward the grant
			 in an amount of not less than 50 percent of the
			 costs of the activities carried out under the grant. Matching funds under
			 this subsection shall be from
			 non-Federal sources and shall be in cash or in-kind.103.Authorization
			 of appropriations(a)In generalThere are
			 authorized to be appropriated to carry out this title such sums as may be
			 necessary for fiscal year 2015.(b)AvailabilityFunds appropriated under this section shall remain available until expended.IIAudit of Federal
			 education and skills training201.Audit of
			 Federal education and skills training(a)AuditBy
			 not later than March 31, 2015, the Director of the National Institute of
			 Standards and Technology, acting through the Advanced Manufacturing
			 National Program Office, shall conduct an audit of all Federal education
			 and skills
			 training programs related to manufacturing to ensure that States and
			 metropolitan areas are able to align Federal resources to the greatest
			 extent
			 possible with the labor demands of their primary manufacturing industries.
			 In
			 carrying out the audit, the Director shall work with States and
			 metropolitan areas to determine how Federal funds can be more tailored to
			 meet
			 their different needs.(b)Report and
			 recommendationsBy not later than March 31, 2016, the Director of
			 the National Institute of Standards and Technology shall prepare and
			 submit a
			 report to Congress that includes—(1)a summary of the
			 findings from the audit conducted under subsection (a); and(2)recommendations
			 for such legislative and administrative actions to reform the existing
			 funding
			 for Federal education and skills training programs related to
			 manufacturing as
			 the Director determines appropriate.IIIOffset301.Rescission of Department of Labor funds(a)Rescission of fundsNotwithstanding any other provision of law, an amount equal to the amount of funds made available
			 to carry out title I for a fiscal year shall be rescinded, in accordance
			 with subsection (b),  from the unobligated discretionary funds available
			 to the Secretary from prior  fiscal years.(b)Return of fundsNotwithstanding any other provision of law, by not later than 15 days after funds are appropriated
			 or made available to carry out title I,  the Director of the
			 Office of Management and Budget shall—(1)identify from which appropriations accounts available to the Secretary of Labor  the rescission
			 described in subsection (a) shall apply; and(2)determine the amount of the rescission that shall apply to each account.